Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance:
The following is an examiner’s statement of reasons for allowance:
None of the cited references teach the amended limitations. Each reference is detailed below:
Nishiguchi (US 6,368,760) teaches a phase sheet with varying phases for corresponding regions but does not teach a curved phase sheet.
Taniguchi (US 2002/0118452) teaches a phase retardation film with a plurality of regions corresponding to pixels but does not teach curvature of a display.
Wang (US 2018/0212200) teaches zones on a phase retardation film having different curvatures but does not teach changing the phase retardation according to pixel regions.
Hoshi (US 2011/0310480) teaches a curved polarization sheet but does not teach a naked-eye stereoscopic display device.
Coleman (US 9,457,523) teaches a curved retarder for use in a display but does not teach pixel zones.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication should be directed to RAM A. MISTRY at telephone number (571) 270-3913.

/RAM A MISTRY/Primary Examiner, Art Unit 2691